[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Hills & Dales v. Plain Local School Dist. Bd. of Edn., Slip Opinion No. 2019-Ohio-5160.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-5160
   THE STATE EX REL. HILLS AND DALES v. PLAIN LOCAL SCHOOL DISTRICT
                                  BOARD OF EDUCATION.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Hills & Dales v. Plain Local School Dist. Bd. of
                       Edn., Slip Opinion No. 2019-Ohio-5160.]
Mandamus—Elections—R.C. 3311.242—Relator lacks standing to seek mandamus
        relief—Cause dismissed.
(No. 2019-1660—Submitted December 11, 2019—Decided December 13, 2019.)
                                       IN MANDAMUS.
                                   __________________
        Per Curiam.
        {¶ 1} In this expedited election case, relator, the village of Hills and Dales,
seeks a writ of mandamus to compel respondent, the Plain Local School District
Board of Education (“the Plain Local school board”), to forward to the Stark
County Board of Elections a petition proposing the transfer of some of Plain Local
                              SUPREME COURT OF OHIO




School District’s territory to Jackson Local School District. We dismiss the
complaint because the village lacks standing.
                                    Background
       {¶ 2} Ohio residents have long had the right under R.C. 3311.24 to propose
the transfer of the territory in which they reside from one school district to another.
Among other requirements, residents proceeding under R.C. 3311.24 must submit
a petition to their current school board (signed by at least 75 percent of qualified
electors in the territory to be affected) and receive the approval of the State Board
of Education. See R.C. 3311.24(A)(1)(b) and (A)(4). This case involves a newly
enacted alternative to R.C. 3311.24—R.C. 3311.242—that allows qualified electors
of a township containing territory of two or more school districts to place a transfer
proposal on an election ballot for approval or disapproval by voters. R.C. 3311.242,
unlike R.C. 3311.24, does not require the transfer to be approved by the State Board
of Education.
        {¶ 3} To have a transfer proposal placed on a ballot under R.C. 3311.242,
residents first must submit a petition (signed by at least 10 percent of qualified
electors) to their current school board. R.C. 3311.242(C). Upon receiving such a
petition, the school board “shall cause the board of elections [of the county in which
the affected territory is located] to check the sufficiency of signatures on the
petition.” Id. If the board of elections confirms that the signatures are sufficient, it
must certify the petition to the school board. Id. And once that certification occurs,
the school board must promptly do two things: (1) file the proposal (and a map
showing what territory would be transferred) with the State Board of Education and
(2) certify the proposal to the board of elections for its placement on the ballot at
the next election that is at least 90 days away. R.C. 3311.242(B).
       {¶ 4} On October 29, 2019, the village’s law director delivered to the Plain
Local school board a petition proposing “that the territory bound by the geographic
limits of Hills and Dales Village be transferred from Plain LSD to Jackson LSD



                                           2
                                January Term, 2019




according to O.R.C. 3311.242 and [that] the transfer be effective for the beginning
of the 2020-2021 school year.” The petition seeks placement of the proposal on
the March 17, 2020 primary-election ballot. To be placed on the March 2020 ballot,
the Plain Local school board must certify the proposal to the board of elections no
later than December 18, 2019. See R.C. 3311.242(B)(2).
        {¶ 5} At a meeting on November 20, the Plain Local school board adopted
a resolution that “tabled” the petition. The resolution explained that the Plain Local
school board had filed a lawsuit in federal court challenging the constitutionality,
legality, and enforceability of R.C. 3311.242. In its resolution, the Plain Local
school board stated that it would not act on the petition until there is a final
determination of the claims pending in federal court.
        {¶ 6} On December 3, the village filed this original action seeking a writ of
mandamus to compel the Plain Local school board to submit the petition to the
board of elections for verification of the signatures on the petition. Assuming that
the board of elections would certify the petition, the village also seeks an order
compelling the Plain Local school board to (1) file the proposal and a map showing
the boundaries of the territory to be transferred with the State Board of Education
and (2) certify the proposal to the board of elections for placement on the March
2020 ballot.
        {¶ 7} We expedited the case schedule at the village’s request, and the case
is fully briefed.
                             The village lacks standing
        {¶ 8} The Plain Local school board argues that the village lacks standing to
seek mandamus relief in this case. We agree. R.C. 3311.242 authorizes only
qualified electors to submit a transfer petition and does not even refer to—much
less confer rights upon—municipal corporations. Without any rights arising under
R.C. 3311.242, the village lacks authority to seek a writ of mandamus compelling
the statute’s enforcement.




                                          3
                             SUPREME COURT OF OHIO




        {¶ 9} “Standing is a preliminary inquiry that must be made before a court
may consider the merits of a legal claim.” Kincaid v. Erie Ins. Co., 128 Ohio St. 3d
322, 2010-Ohio-6036, 944 N.E.2d 207, ¶ 9. “A party lacks standing to invoke the
jurisdiction of the court unless [it] has, in an individual or representative capacity,
some real interest in the subject matter of the action.” State ex rel. Dallman v.
Franklin Cty. Court of Common Pleas, 35 Ohio St. 2d 176, 298 N.E.2d 515 (1973),
syllabus. To have standing in a mandamus case, a relator must be “beneficially
interested” in the case. State ex rel. Spencer v. E. Liverpool Planning Comm., 80
Ohio St. 3d 297, 299, 685 N.E.2d 1251 (1997); see R.C. 2731.02. “[T]he applicable
test is whether [the] relators would be directly benefitted or injured by a judgment
in the case.” State ex rel. Sinay v. Sodders, 80 Ohio St. 3d 224, 226, 685 N.E.2d
754 (1997).
        {¶ 10} The village does not allege that it has authority—statutory or
otherwise—to act on behalf of the electors who signed the petition. It also has not
alleged that it would directly benefit from the issuance of a writ of mandamus in
this case.
        {¶ 11} This case is similar to an earlier case in which the village’s standing
was at issue. In 2004, residents of the village, pursuant to R.C. 3311.24, proposed a
transfer of the territory marked by the village’s boundaries from Plain Local School
District to Jackson Local School District. After the State Board of Education
disapproved the proposal, the village attempted to appeal that decision to the
common pleas court, but the village’s appeal was dismissed because its lack of
standing deprived the court of subject-matter jurisdiction. Hills & Dales v. Ohio
Dept. of Edn., 10th Dist. Franklin No. 06AP-1249, 2007-Ohio-5156, ¶ 14. In that
case, the village ultimately conceded that the electors—not the municipal
corporation itself—had an interest in the proposed transfer. See id. at ¶ 10.
Similarly, here, although the village may have an indirect interest in the transfer




                                          4
                                   January Term, 2019




proposal because its boundary defines the territory that would be transferred, it has
not shown that it has a direct interest in the petition.
           {¶ 12} The village nevertheless argues that the earlier case is not controlling
because it did not arise in mandamus. The village contends that our decision in
Sinay establishes standing in this case. But Sinay does not support the village’s
standing argument either. Sinay involved a request for a writ of mandamus to
compel a municipal clerk to perform her duties concerning an initiative petition. 80
Ohio St. 3d at 224, 685 N.E.2d 754. We held that a township and its trustees had
standing to seek mandamus relief against the clerk because the initiative petition at
issue proposed an ordinance approving an agreement to which the township was a
party. Id. at 225-226. Because the township’s contractual interests were at stake,
the township and its trustees would directly benefit from issuance of a writ of
mandamus. Id. at 226. The village does not have a similar direct interest here.
           {¶ 13} The village also cites State ex rel. Toledo v. Lucas Cty. Bd. of
Elections, 95 Ohio St. 3d 73, 765 N.E.2d 854 (2002), in support of its claim that a
municipality may have standing in a mandamus case involving an election issue.
But as in Sinay, the relator in Toledo had a direct interest in gaining mandamus
relief—the enforcement of its charter. Id. at 75. Again, the village has not
identified any similar direct interest belonging to it as a municipal corporation.
                                                                       Cause dismissed.
           O’CONNOR, C.J., and KENNEDY, DEWINE, and STEWART, JJ., concur.
           FRENCH and FISCHER, JJ., concur in judgment only.
           DONNELLY, J., dissents and would grant the writ.
                                   _________________
           Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A., Scott M.
Zurakowski, Owen J. Rarric, Joseph J. Pasquarella, and Amanda M. Connelly, for
relator.




                                             5
                           SUPREME COURT OF OHIO




       Ulmer & Berne, L.L.P., Amanda Martinsek, William D. Edwards, Manju
Gupta, Daniela Paez, Rex A. Littrell, and Rachael Rodman, for respondent.
                             _________________




                                       6